NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KRISTINE ANN BISTILINE,                         No.    17-55467

                Plaintiff-Appellant,            D.C. No.
                                                2:16-cv-04610-MWF-PLA
 v.

JPMORGAN CHASE BANK, N.A., a                    MEMORANDUM*
California Corporation; et al.,

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                           Submitted October 16, 2019**
                              San Diego, California

Before: HURWITZ, OWENS, and LEE, Circuit Judges.

      Kristine Ann Bistline1 appeals the district court’s judgment dismissing her

claims related to the foreclosure proceeding against her home. We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
             Though the caption reads “Kristine Bistiline,” the appellant’s name is
“Kristine Bistline,” as indicated by the district court documents.
under 28 U.S.C. § 1291, and we review de novo the district court’s dismissal under

Federal Rule of Civil Procedure 12(b)(6). See Dougherty v. City of Covina, 654 F.3d

892, 897 (9th Cir. 2011). We AFFIRM.2

       1.     The district court did not err in concluding that Bistline lacked standing

under California law to challenge the validity of assignments of the beneficial

interest in her deed of trust in a pre-foreclosure action.

       Contrary to Bistline’s arguments, the California Supreme Court in Yvanova v.

New Century Mortgage Corp. expressly limited its holding to post-foreclosure sale

situations only. 365 P.3d 845, 848 (Cal. 2016) (“We do not hold or suggest that a

borrower may attempt to preempt a threatened nonjudicial foreclosure by a suit

questioning the foreclosing party’s right to proceed.”); see also id. at 855

(“disallowing the use of a lawsuit to preempt a nonjudicial foreclosure, is not within

the scope of our review, which is limited to a borrower’s standing to challenge an

assignment in an action seeking remedies for wrongful foreclosure” (emphasis in

original)).

       The California Court of Appeal has refused to extend Yvanova to pre-

foreclosure cases. See, e.g., Saterbak v. JPMorgan Chase Bank, N.A., 245 Cal. App.

4th 808, 815 (2016). Because “there is no convincing evidence that the state


       2
             This disposition does not address claims against Ditech Financial LLC
or Ditech’s motion for judicial notice. The appeal as to Ditech has been closed for
administrative purposes because it has filed for bankruptcy.

                                           2
supreme court would decide differently, a federal court is obligated to follow the

decisions of the state’s intermediate appellate courts.” Vestar Dev. II, LLC v. Gen.

Dynamics Corp., 249 F.3d 958, 960 (9th Cir. 2001) (quoting Lewis v. Tel. Emps.

Credit Union, 87 F.3d 1537, 1545 (9th Cir. 1996)). 3

      2.     The district court also properly dismissed Bistline’s claim for slander

of title based on the defendants-appellees’ recordations of the beneficial interest

assignments. The recordation of assignments is covered by the litigation privilege

in California Civil Code Section 2924(d), which states that “[p]erformance of the

procedures set forth in this article” “shall constitute privileged communications

pursuant to Section 47.” Although this privilege might not apply if a party acted

with malice, Schep v. Capital One, N.A., 12 Cal. App. 5th 1331, 1337 (2017),

Bistline did not plausibly allege malice.

      3.     Bistline argues that the district court improperly dismissed her

complaint without leave to amend because she could have added a claim under the

Fair Debt Collection Practices Act. But Bistline did not raise this issue below, nor

did she present new facts or explain why she had failed to include the new claim in

her earlier complaints. The district court therefore did not abuse its discretion in


      3
            We need not consider Bistline’s argument that California Civil Code
Section 2924.17 allows for a pre-foreclosure action because she did not raise the
assignments as a basis for a violation of that provision in the district court. See
Baccei v. United States., 632 F.3d 1140, 1149 (9th Cir. 2011).


                                            3
dismissing without leave to amend. See Westlands Water Dist. v. Firebaugh Canal,

10 F.3d 667, 677 (9th Cir. 1993).

      4.     Finally, Bistline moves the Court to take judicial notice of the fact that

a foreclosure allegedly occurred, proffering a letter from her own trial attorney. We

deny the motion. See Fed. R. Evid. 201 (allowing judicial notice of facts that can be

determined from sources “whose accuracy cannot reasonably be questioned”).

Moreover, the documents do not show beyond a reasonable dispute that a foreclosure

occurred. ECF No. 66 (letter noting that the foreclosure notice “had been ‘canceled’

by Freddie Mac” and that “if Freddie Mac decides to restart the process you will

contact me”).

      AFFIRMED.




                                          4